DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 3/16/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/16/20 is partially withdrawn and is still in effect as to claims 9-13.  Claims 14-21, directed to method and system are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-13, directed to a system for measuring a depth of a hole are still withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Objections
Claim 15 is objected to because of the following informalities: the claim in lines 3 and 4 recites “the plurality of arms” which is believed should recite “the plurality of adjustable arms” (emphasis added) to bring it in line with how the arms are now described in both claims 1 and 14.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim in line 1 recites  “further comprising comparing, via processing unit” which is believed should recite “further comprising comparing, via a processing unit” (emphasis added) to ensure there are no antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21
Claim 19 recites the limitation "the processing unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant to correct this issue may amend the claim to depend from claim 16 which introduces the processing unit or may amend the claim to recite “a processing unit” instead.
Claim 20 is rejected as indefinite for the depending upon an indefinite claim.
Claim 21 is rejected as indefinite for the following reasons: the claim recites the limitation "the protection sleeve channel" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  This is because claim 1 from which it depends does not recite a protection sleeve channel.  In addition in lines 6-7 the claim recites “the protection sleeve includes a protection sleeve channel aligned with the channel of the body” (emphasis added).  This limitation renders the claim indefinite since it is unclear if this is meant to be a new channel in the protection sleeve or a further clarification of the channel recited in lines 3-4 of the claim. 

Allowable Subject Matter
Claims 1-8, 14-18 are deemed allowable so long as the claim objections to the claims 15-16 are corrected.  
 The reasons for allowance are as follows: The closes prior art of record is Otteinger et al (US Patent 8092457B2) and Matsuura et al (US Patent Pub. 20170296204A1).
Otteinger discloses a depth measuring device comprising a body (23) including a channel (channel for 7) and a light passing hole (opening with arrow pointing to 7) that is open to the channel (channel for 7); a light source for generating a first light beam that passes through the light passing hole toward the drill bit surface; an image sensor for sensing the light beam and generating images of the drill bit surface to detect the position 
Matsuura discloses a depth measuring device as shown in Fig. 9 which includes a protection sleeve (905) having an enlarged head, a flute detecting camera (970) that looks through a view port machined through guide body (705).  However, Matsuura does not disclose wherein the body is coupled to a clamp having a plurality of adjustable arms with hooks that latch onto an enlarged head of the sleeve, nor is the camera within the body of the device.
Therefore, the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.

Response to Arguments
Applicant’s amendments filed on 12/15/20 have overcome the previous 112(a) rejection which is hereby withdrawn.
Applicant’s arguments, see Remarks Pg. 7-9, filed 12/15/20, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection therefore has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775